Citation Nr: 0839394	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1962 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by 
depressed mood periodic sadness, sleep difficulty, intrusive 
thoughts, relationship difficulties, panic attacks, and 
nightmares, but normal thought processes, good hygiene and 
memory, no hallucinations or delusions, and no current 
homicidal or suicidal ideations.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

The veteran's claim herein arises from his disagreement with 
the initial evaluation assigned to his PTSD following the 
grant of service connection.  Once service connection is 
granted, the claim is substantiated; additional notice is not 
required, 


and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, he was provided with 
two VA examinations to ascertain the presence and severity of 
his PTSD.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. 


Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

Historically, the veteran served on active duty from July 
1962 to October 1966.  The veteran is seeking an increased 
initial evaluation for his service-connected PTSD.

In the August 2005 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 10 percent, effective from February 16, 2005.  
See 38 C.F.R. § 3.400 (2008).  In a January 2006 rating 
decision, the RO amended the effective date to be December 3, 
2004, the date of the veteran's informal claim.  The veteran 
subsequently filed a timely appeal of the initial rating 
decision seeking an increased evaluation.  

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
disabling when there is occupational or social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411).

PTSD is rated at 30 percent disabling when there is 
occupational or social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  Id.

PTSD is rated 50 percent disabling when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; 


impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In a January 2005 VA psychology consultation report, the 
veteran stated that he used alcohol to medicate for sleeping 
problems.  Moreover, the veteran said he tried to use work as 
an escape, but that it failed to prevent thoughts of Vietnam 
from becoming intrusive, even when he was busy.  The veteran 
further reported that he was numb to feelings, especially 
when attempting to express love; experienced angry outbursts; 
and does not frequent strange places.  Even when in familiar 
places, the veteran explained that he was hypervigilant.  The 
veteran also expressed an inability to concentrate and being 
startled by gun shots.

According to the mental status examination, the veteran was 
neat in appearance, with good hygiene.  He was also 
cooperative, oriented, and alert.  At points during the 
examination, the veteran became tearful.  He denied current 
suicidal or homicidal ideations, although he mentioned one 
previous instance of suicidal thoughts.  The veteran denied 
hallucinations, and his speech was normal in rate and volume.  
The veteran's mood was depressed, as was his affect.  His 
judgment was deemed fair to good.

Ultimately, the examiner assigned the veteran an Axis I 
diagnosis of PTSD, an Axis IV diagnosis of mental functioning 
impairment, and a GAF score of 50.

In June 2005, the veteran underwent a PTSD VA examination.  
The veteran has had 20-30 jobs as either a machinist or a 
salesman, but was presently employed with the same company 
for 10 years.  The veteran further reported having been 
married 5 times and divorced 4 times.  He and his current 
wife had been married for approximately 17 years at the time 
of this examination.

According to the mental status examination, the veteran 
arrived on time, was slightly obese, friendly, and 
cooperative, but seemed a little formal and reserved.  


His affect was euthymic until he was made to talk about his 
problems.  Of paramount concern for the veteran were 
difficult dreams and waking up several times each night.  The 
veteran further reported intrusive thoughts concerning a 
fellow Vietnam soldier who was killed in action.  These 
thoughts were described by the veteran as being 
uncontrollable and intrusive to the point of interfering with 
work.  He denied current suicidal or homicidal ideations.  
The veteran also reported spontaneous crying, weight gain, 
and a decreased libido.  The veteran reported waking up in 
what he described as panic attacks once or twice per month.  
He denied hallucination or delusion.  He further reported 
drinking 7 or 8 alcoholic drinks on a nightly basis.

Testing associated with the examination indicated that the 
veteran was shy and socially introverted.  The testing also 
revealed that the veteran considered himself as having an 
excessive amount of anxiety, and being anxious, angry, and 
uncomfortable in social situations.

The examiner concluded that the veteran appeared to be active 
and not incapacitated by any mental problems.  The examiner 
opined that the veteran had "many of the symptoms of PTSD 
but does not seem to be debilitated by the problems.  He 
would also seem to have problems with excessive use of 
alcohol."  The veteran was assigned an Axis I diagnosis of 
PTSD and alcohol abuse, and provided a GAF score of 85.

The veteran underwent a second VA examination in July 2006.  
In addition to mentioning his past marital discord, the 
veteran also reported that he had not seen his only son in 
the past 25 years.  He again reported difficulties sleeping, 
nightmares 3 to 4 times per week, becoming upset easily, and 
a history of alcohol abuse for the previous 20 years.  While 
the veteran denied experiencing a depressed mood, he did 
report experiencing periodic sadness.  He denied current 
suicidal or homicidal ideations, anxiety, or having any 
problem going to crowded places, but was afraid to go to new 
places.  However, once accustomed to a new place, the veteran 
did not have any problems functioning.  He denied having mood 
swings or 


hallucinations, and his memory was deemed good.  The veteran 
further reported that, after 10 years of employment, he quit 
his job due to his dislike of the new boss and the new 
recruits brought in by his company.

Mental status examination revealed that the veteran was 
dressed appropriately, had good hygiene, was cooperative, and 
made good eye contact.  He spoke at a normal rate and volume, 
his mood was euthymic, and his affect was appropriate.  The 
veteran's thought process was organized, and he did not 
experience any delusions or hallucinations, nor suicidal or 
homicidal ideations.  His memory and judgment were deemed 
good, and he was alert and oriented.  The examiner noted that 
the veteran was not able to meet all the symptoms of PTSD 
beyond problems with sleep and nightmares.  The examiner 
concluded, "Based on the symptom presentation and the 
current psychological assessment, [the veteran's] PTSD is 
minimal and there is no change in the PTSD symptoms since the 
[June 2005 examination]."  The examiner then assigned the 
veteran a GAF score of 55.

As noted above, the veteran's service-connected PTSD is 
currently rated as 10 percent disabling.  However, based on a 
review of the veteran's claim folder, the Board finds a 
rating of 30 percent, but not more, for the veteran's 
service-connected PTSD is warranted.

In the January 2005 psychological consult report, the veteran 
was assigned a GAF score of 50, indicating serious impairment 
of social or occupational functioning.  Although the veteran 
was assigned a GAF score of 85 six months later, the 
veteran's most recent GAF score was 55, indicating moderate 
symptoms of social or occupational impairment.

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the 


percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).

A review of the medical evidence of record revealed that the 
veteran's PTSD has been manifested by adequate hygiene and 
grooming, appropriate behavior, no homicidal ideations, no 
evidence of psychotic symptoms, intact memory, euthymic 
affect at times, but depressed affect and mood on other 
occasions, intrusive thoughts interfering with work, anger, 
anxiety, hypervigilance, difficulty sleeping, sadness, 
monthly panic attacks, mental functioning impairment, 
nightmares, alcohol abuse, and one instance of suicidal 
ideation.  The evidence also demonstrated that, despite 
having been married for more than 17 years to his current 
wife, he has difficulty with social and familial 
relationships as illustrated by his 4 previous divorces and 
the 25 year period of estrangement with his only son.  The 
evidence of record also demonstrates that the veteran's 
occupational functioning was impaired by intrusive thoughts 
concerning Vietnam and his inability to get along with his 
most recent boss or co-workers.  Based on the above evidence, 
the veteran's PTSD is shown to result in occupational and 
social impairment at a level of disability that is most 
closely associated to a 30 percent evaluation.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; see also 38 C.F.R. § 4.7 
(2008).

The Board finds that the veteran's PTSD does not raise to the 
level of a 50 percent disability evaluation because the 
evidence did not demonstrate that the veteran presented with 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, or disturbances of motivation and mood.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Resolving all doubt in favor of the veteran, the Board finds 
that the preponderance of the evidence of record showed 
occupational and social impairment that meets the criteria 
for a rating of 30 percent, but no more, for PTSD since 
December 3, 2004.  


38 U.S.C.A. § 5107(b); Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board finds that the objective medical 
evidence of record supports an evaluation of 30 percent since 
the date of the veteran's original claim.


ORDER

A rating of 30 percent, but no more, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


